DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolowitz (U.S. Patent 6/018,778) , hereinafter Stolowitz.

Referring to claim 1, Stolowitz teaches, as claimed, a data transmission system comprising: 

a first memory (see Fig. 13, RAM Buffer 106); 

a second memory (see Fig. 13, SCSI Drive 0); 

a third memory (see Fig. 13, SCSI Drive 1); and 

a memory controller (see Fig. 7,Local Processor 700) comprising: 

a first channel control module (see Fig. 13, SCSI CTRL 204 (top)) coupled to the first memory and the second memory, and configured to transmit a first set of data (see Fig. 8, First Input 810) between the first memory and the second memory, and transmit a first switch signal (multiplexer 812 is 

a second channel control module (see Fig. 13, SCSI CTRL 204 (2nd one))  coupled to the first channel control module, the first memory, and the third memory, and configured to transmit a second set of data (see Fig. 8, Second Input 826) between the first memory and the third memory after receiving the first switch signal.

As to claim 19, Stolowitz teaches the data transmission system of claim 1, wherein: the second set of data is stored in an address in the first memory next (sequentially loaded again, see Column 7, Lines 23-25) to an address where the first set of data is stored (next sector will be already be in the cache, see Column 2, Lines 15-20).  

As to claim 20, Stolowitz teaches, as claimed, the data transmission system of claim 1, wherein: the first set of data (see Fig. 8, First Input 810) and the second set of data (see Fig. 8, Second Input 826)  have different data lengths (Note, the second input 826 is accumulation of first 810 and next 810; so it will always require more bits (more length) to express the value).



Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Chen et al. (U.S. Pub. 2019/0222649) discloses at least two storage nodes; 

Ash et al. (U.S. Pub. 2013/0185510) discloses caching to multiple targets; and

Fahey et al. (U.S. Pub. 2008/0250077) discloses master/slave media duplications.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HYUN NAM/Primary Examiner, Art Unit 2183